Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 9/20/2019.  Claims 1-15 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 1/14/2020 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.

Foreign Priority
3.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on EP 18191698.2, filed on 8/30/2018.

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Claim 5, Line 2:  Insert “separately” before “on”
Claim 5, Line 3:  Delete “separately”
Claim 5, Line 3:  Delete “optionally”
Claim 6, Line 1:  Replace “one” with “a”   

Allowable Subject Matter
5.	Claims 1-15 are allowed.

6.	The following is an Examiner’s statement for the reasons of allowance:

7.	Independent claims 1 and 15 are directed towards a method and apparatus that include/perform the operations of at least “providing the MR data being collected with an MRI scanner apparatus, and subjecting the MR data to a multi-parameter nonlinear regression procedure based on a non-linear MR signal model and employing a set of input parameters, wherein the regression procedure results in creating a parameter map of model parameters of the sample, wherein the input parameters of the regression procedure are estimated by a machine learning based estimation procedure applied to the MR data” and “an MRI scanner signal acquisition device arranged for collecting MR data, and a data processing unit that includes a regression processor configured for subjecting the MR data to a multi-parameter nonlinear regression procedure based on a non-linear MR model, wherein the regression procedure includes creating a parameter map of model parameters of a sample using a set of input parameters of the regression 
  	The cited and considered prior art, specifically Griswold (US PGPub 2019/0353718) that discloses acquiring MRF data from a region of interest in a subject by performing a pulse sequence using a series of varied sequence blocks to elicit a series of signal evolutions;  comparing the MRF data to a MRF dictionary to simultaneously map proton density and another tissue property from the region of interest, the proton density map having a proton density signal and a receiver sensitivity profile signal;  quantifying the proton density signal and the receiver sensitivity profile signal using parameters provided by the proton density map and the tissue property map;  and generating a quantitative map from the region of interest based on the proton density signal,
	And Wang (US PGPub 2018/0321347) that discloses receiving magnetic resonance imaging (MR1) data obtained by a magnetic resonance scanner, wherein the MRI data is complex and comprises magnitude and phase information or real and imaginary information regarding tissue in the object, and Gaussian noise;  calculating a magnetic field experienced by the tissue in the object based on modeling the complex data according to tissue composition;  identifying a region of interest in the tissue that has an approximately uniform susceptibility according to a characteristic feature;  estimating a magnetic susceptibility distribution of the object based on the calculated magnetic field, wherein estimating the magnetic susceptibility distribution of the subject comprises: determining a cost function, the cost function relating at least a data fidelity 
	And Zhao (US PGPub 2017/0205482) that discloses a magnet system configured to generate a polarizing magnetic field about at least a portion of a subject arranged in the MRI system;  a plurality of gradient coils configured to apply a gradient field to the polarizing magnetic field;  a radio frequency (RF) system configured to apply an excitation field to the subject and acquire MR image data from a ROI;  a computer system programmed to: control the plurality of gradient coils and the RF system to acquire magnetic resonance fingerprinting (MRF) data from a subject;  and perform an iterative, maximum-likelihood reconstruction of the MRF data to create magnetic resonance (MR) tissue parameter maps of the subject, 
	And Novikov (US PGPub 2016/0343129) that discloses determining a plurality of tissue parameters of at least one tissue, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures comprising: receiving information related to a plurality of diffusion rotational invariants contained within at least one diffusion magnetic resonance (dMR) image of the at least one tissue;  and generating the tissue parameters using a set of rotational invariants related to the tissue parameters based on the information, 

wavelet features extracted for each pixel in the x-ray image,
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1 and 15 are allowed.
	Claims 2-14 are allowed for being dependent upon allowed base claim 1.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664